            Case 2:19-cv-05184-JMY Document 68 Filed 09/09/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELVA BERNARD,                                :
          Plaintiff,                         :       Case No. 19-cv-5184-JMY
                                             :
       v.                                    :
                                             :
JOHNSON & JOHNSON,                           :
          Defendant.                         :


                                             ORDER

       AND NOW, this 8th day of September, 2020, upon consideration of the Motion for

Summary Judgment of Defendant, Johnson & Johnson,1 (ECF No. 50), Plaintiff’s Response in

Opposition thereto, the Reply in Support thereof, and Sur-Reply in Opposition thereto, it is

hereby ORDERED and DECREED that said Motion for Summary Judgment is GRANTED IN

PART and DENIED IN PART as follows:

       1.       The Motion for Summary Judgment is GRANTED BY AGREEMENT in favor

of Defendant, and against Plaintiff, on the following claims:

                a.     Count II (Strict Liability - Manufacturing Defect);

                b.     Count IV (Strict Liability - Defective Product);

                c.      Count VI (Common Law Fraud);

                d.     Count VII (Fraudulent Concealment);

                e.     Count VIII (Constructive Fraud);

                f.     Count IX (Negligent Misrepresentation);

                g.     Count X (Negligent Infliction of Emotional Distress);

                h.     Count XI (Breach of Express Warranty);

                i.     Count XII (Breach of Implied Warranty);
            Case 2:19-cv-05184-JMY Document 68 Filed 09/09/20 Page 2 of 2




                j.     Count XIII (Violation of Consumer Protection Laws); and

                k.     Count XV (Unjust Enrichment).

       2.       The Motion for Summary Judgment is DENIED in all other regards.



                                               By the Court:

                                                   /s/ John Milton Younge
                                               Judge John Milton Younge




       1
         The motion for summary judgment was originally filed by Defendants, Ethicon, Inc.
and Johnson & Johnson. Ethicon, Inc. was later dismissed from this action by joint stipulation.
(ECF No. 65.) Therefore, to the extent that this motion relates to the liability of Ethicon, Inc., it
is now a moot point.
